Citation Nr: 0107343	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  95-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left knee with keloid formation, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the right knee with degenerative 
changes, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the right thigh, muscle group XIII 
with keloid formation, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the right leg, muscle group X, with 
keloid formation, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left leg, muscle group X, with 
keloid formation, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for scar of the 
left chest wall with keloid formation, currently evaluated as 
10 percent disabling.

8.  Entitlement to an increased evaluation for shell fragment 
wounds to the left arm with keloid formation, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wound to the left temporal region 
with retained foreign body.

10.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions from the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
January 1999.


REMAND

The Board observes that the veteran's representative has 
argued that the veteran's service medical records are 
incomplete and thus, the Hayre decision is applicable.  
Service medical records pertaining to the veteran's wounds in 
Vietnam in 1967 do not appear to be of record.  In Hayre v. 
West, 188 F. 3d 1327 Fed. Cir. 1999), the United States Court 
of Appeals for Federal Circuit found a breach of the duty to 
assist in which the VA failed to obtain pertinent service 
medical records specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of 
appeal.  

Additionally, while VA examinations were conducted in January 
1999, these focused on the veteran's wrist and stroke claims.  
The veteran's most recent VA examinations pertaining to the 
above issues were in September 1996, more than 4 years ago.  
The examinations did not address veteran's functional 
limitations due to his service-connected disabilities.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
VA's duty to assist a claimant includes obtaining an 
examination and opinion in order to determine the nature and 
extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Finally, in his May 1995 VA Form 9, the veteran indicated 
that he did not want a hearing, but then indicated that he 
wanted a local hearing before the Board.  Thus, it is unclear 
whether the veteran has requested a Travel Board or 
videoconference hearing, and the RO should contact the 
veteran to clarify such.

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records, specifically those showing 
treatment in Vietnam in 1967, through 
official channels.

2.  The RO should obtain copies of VA 
medical records from March 1999 to 
present.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) level. 

4.  The veteran should be afforded VA 
orthopedic or other appropriate 
examinations to determine the nature and 
extent of the veteran's shell fragment 
wound residuals to the right and left 
knees, right thigh, left arm, and right 
and left legs.  All indicated studies and 
tests including range of motion for both 
knees, both legs, right thigh, and left 
arm should be conducted.  The examiner 
should determine the parts of the right 
and left legs affected and whether this 
included the calves and ankles.   The 
examiner should review the entire claims 
folder including the service medical 
records, VA medical records and 
examinations, and other medical evidence. 
The examiner(s) should evaluate the 
evidence of pain, weakened movement, 
excess fatigability, or incoordination 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and the 
muscle group injury regulations.   If a 
finding is normal, the examiner must 
state that fact in the record.  All 
functional impairment related to the 
veteran's various shell fragment wound 
residuals, including the left arm, right 
thigh, right leg, left leg, right knee 
and left knee, must be identified.  The 
affected the muscle group(s) must be 
identified. 

5.  The veteran should be afforded VA 
neurological or other appropriate 
examinations to determine the nature and 
extent of the veteran's shell fragment 
wound residuals to the right and left 
knees, right and left legs, right thigh, 
left arm, and left temporal region to 
include whether there was nerve damage.  
All indicated studies and tests should be 
conducted.  Any functional limitations 
related thereto should be noted. 

6.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his shell fragment wound to the 
chest, to include whether there are 
retained foreign bodies in the lung and 
the affect of such on the veteran.  

7.  The veteran should be afforded a VA 
dermatological or other appropriate 
examination to determine the nature and 
extent of the veteran's scars.  

8.  The RO should clarify whether the 
veteran wants a hearing before the Board, 
and if so, whether he desires a Travel 
Board or videoconference hearing.

9.  After completion of the above 
actions, the RO should again adjudicate 
these issues.  In doing so, the RO should 
consider the Hayre decision; VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 with respect to 
separate evaluations of the knees; and 
whether the veteran is entitled to 
separate evaluations for his scars.
   
10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





